The majority of cases cited in the prevailing opinion to sustain the decision herein were antiquated cases and followed in the later decisions cited. *Page 281 
The trial judge certified that the bill of exceptions "embodies all of the evidence introduced upon the trial of said cause relating to or pertaining to the matter of arbitration."
The majority hold:
"The record before us is deficient with respect to the matters complained of in relator's complaint, therefore — this being an action for equitable relief — we are precluded from passing upon the question raised by the relator."
This being a mere matter of procedure, all of the former cases relied upon by the majority should be overruled and the principle established that only so much of the evidence must be incorporated in the bill of exceptions as is necessary to a review of the question presented. As a rule, the bill need not, and should not, contain all of the evidence taken at the trial, but only so much as may be necessary to explain the points specified. 8 Bancroft's Code Practice and Remedies, 8948, § 6753.
If it cannot be done otherwise, a formal rule should be adopted by this court to that effect. It is useless to bring an entire record in an equity case to this court where there is only a simple issue involved. It is expensive for appellants and burdensome upon this court to be compelled to read an entire record in such matters.
Furthermore, the contract before us is one of employment by a corporation of R.C. Johnson to render personal services in the supervision of relator's business for a period of five years. Such a contract is void, ab initio, in toto. Llewellyn v.Aberdeen Brewing Co., 65 Wn. 319, 118 P. 30, Ann. Cas. 1913B, 667; Murray v. MacDougall  Southwick Co., 88 Wn. 358,153 P. 317; Barager v. Arcadia Orchards Co., 91 Wn. 294,157 P. 675; Williams v. Great Northern R. *Page 282 Co., 108 Wn. 344, 184 P. 340; Hansen v. Stirrat  GoetzInv. Co., 144 Wn. 118, 256 P. 1033; O'Donnell v. Sipprell,Inc., 163 Wn. 369, 1 P.2d 322, 76 A.L.R. 1405; Heideman v.Tall's Travel Shops, Inc., 192 Wn. 513, 73 P.2d 1323.
Being void ab initio, in toto, the arbitration clause was void as well as the rest of it. That clause misled the trial court into error. It would be absurd to say that, while no part of the contract is enforceable by either party, the clause providing for arbitration, which is dependent upon the remaining provisions of the contract, is sufficiently valid to bar the right of the corporation to sue without first having tendered arbitration.
The writ should be granted.
For the foregoing reasons, I dissent.